(Rev. 12/1/2018)
                      Case 4:18-cv-00729-KGB Document 7 Filed 01/03/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            EASTERN District of ARKANSAS



AMERICAN ATHEISTS, INC.; BETTY JO
FERNAU; CATHERINE SHOSHONE; ROBERT
BARRINGER; and KAREN DEMPSEY
                             Plaintiff
                                v.                             )      Case No. 4:18-cv-00729-KGB
                                                               )
STANLEY JASON RAPERT, in his individual                        )
and official capacity                                          )
                                                               )

                            Defendant

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:


          Defendant Stanley Jason Rapert

                                                                                                                          .


Date: January 3, 2019
                                                                      John Paul Byrd, AR85020
                                                                                 $WWRUQH\
VSrinted name and bar number




                                                                      415 N. McKinley St, Ste 210, Little Rock, AR 72205
                                                                                               Address


                                                                      paul@paulbyrdlawfirm.com
                                                                                           E-mail address


                                                                      501-420-3050
                                                                                          Telephone number


                                                                      501-420-3128
                                                                                             FAX number
